Exhibit 10.19d







GREEN PLAINS RENEWABLE ENERGY, INC.

2009 EQUITY INCENTIVE PLAN




DIRECTOR DEFERRED STOCK UNIT AGREEMENT







DIRECTOR DEFERRED STOCK UNIT AGREEMENT (the “Agreement”) dated as of the “Grant
Date” specified in Section 1 below, by and between Green Plains Renewable
Energy, Inc., an Iowa corporation (the “Company”), and the “Director” specified
in Section 1.  This Agreement is a Stock-Based Award pursuant to the Green
Plains Renewable Energy, Inc. 2009 Equity Incentive Plan (the “Plan”).




1.

Award.




(a)

Director:  ________

(b)

Grant Date: _________

(c)

Vesting Date: ________

(d)

Number of Units: ________




2.

Grant of Deferred Stock Units.  The Company hereby evidences and confirms its
grant to the Director, effective as of the Grant Date, of the Number of Units
(the “Deferred Stock Units”) specified in Section 1 above.  This Agreement is
subordinate to, and the terms and conditions of the Deferred Stock Units granted
hereunder are subject to, the terms and conditions of the Plan, which are
incorporated by reference herein.  If there is any inconsistency between the
terms hereof and the terms of the Plan, the terms of the Plan shall govern.  Any
capitalized term used herein without definition shall have the meaning set forth
in the Plan.




3.

Settlement of Deferred Stock Units.  Subject to Section 8(d), the Company shall
deliver to the Director one Share in settlement of each outstanding Deferred
Stock Unit on the first business day coincident with or next following the third
anniversary of the Grant Date if the Director is vested in this Award at such
time, or as soon thereafter as practicable (but no later than December 31 of
such year). Delivery of Shares to the Director shall be made either (a) by
issuing to the Director one or more stock certificates evidencing the Shares or
(b) by registering the issuance of the Shares in the name of the Director
through a book entry credit in the records of the Company's transfer agent.  No
fractional Shares shall be issued in respect of the Deferred Stock Units.
 Fractional Deferred Stock Units shall be settled through a cash payment equal
to the Fair Market Value of the Stock on the settlement date.  




4.

Vesting.  This Award shall become fully vested as follows:




(a)

on the Vesting Date, unless the Director has a Termination of Service (defined
below) before the Vesting Date for any reason, including a failure to be
nominated or reelected as a member of the Board, other than death or Disability;
or




(b)

in accordance with Section 8(j) in the event of a Change in Control.




If the Director has a Termination of Service before this Award vests, the
Director's rights with respect to the Deferred Stock Units shall terminate, the
Deferred Stock Units shall be forfeited and no Shares shall be delivered with
respect to such forfeited Deferred Stock Units.  Director will have a
“Termination of Service” upon the expiration or other termination of Director's
term as a director of the Company if the termination constitutes a good-faith
and complete termination of relationship, with no anticipation of a renewed term
or of Director becoming an Employee.




5.

Securities Law Compliance.  Notwithstanding any other provision of this
Agreement, the Director may not sell the Shares acquired upon vesting of the
Deferred Stock Units unless such shares are registered under the Securities Act
of 1933, as amended (the “Securities Act”), or if such Shares are not then so
registered, such sale would be exempt from the registration requirements of the
Securities Act.  The sale of any of the Shares must also comply with other
applicable laws and regulations governing the Shares and Director may not sell
the Shares if the Company determines that such sale would not be in material
compliance with such laws and regulations.











--------------------------------------------------------------------------------




6.

Director's Rights with Respect to the Deferred Stock Units.




(a)

Restrictions on Transferability.  The Deferred Stock Units granted hereby are
not assignable or transferable, in whole or in part, and may not, directly or
indirectly, be offered, transferred, sold, pledged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including without
limitation by gift, operation of law or otherwise) other than by will or by the
laws of descent and distribution to the estate of the Director upon the
Director's death; provided that the deceased Director's beneficiary or
representative of the Director's estate shall acknowledge and agree in writing,
in a form reasonably acceptable to the Company, to be bound by the provisions of
this Agreement and the Plan as if such beneficiary or the estate were the
Director.




(b)

No Rights as Stockholder.  The Director shall not have any rights as a
stockholder including any voting, dividend or other rights or privileges as a
stockholder of the Company with respect to any Shares corresponding to the
Deferred Stock Units granted hereby unless and until Shares are issued to the
Director in respect thereof.




(c)

Dividend Equivalents.  The Director shall be credited with dividend equivalents
in the form of additional Deferred Stock Units when cash dividends, if any, are
paid on the Shares.  Such dividend equivalents shall be computed by dividing:
(i) the amount obtained by multiplying the amount of the dividend declared and
paid for each Share by the number of Deferred Stock Units held by the Director
on the record date, by (ii) the Fair Market Value of Shares on the dividend
payment date for such dividend, with fractions computed to four decimal places.
 Such additional Deferred Stock Units shall vest and be settled in the same
manner as the Deferred Stock Units to which they relate.




7.

Adjustment in Capitalization.  The number, class or other terms of any
outstanding Deferred Stock Units shall be adjusted by the Committee to reflect
any extraordinary dividend, stock dividend, stock split or share combination or
any recapitalization, business combination, merger, consolidation, spin-off,
exchange of shares, liquidation or dissolution of the Company or other similar
transaction affecting the Shares in such manner as it determines in its sole
discretion.




8.

Miscellaneous.




(a)

Binding Effect; Benefits.  This Agreement shall be binding upon and inure to the
benefit of the Company and the Director and their respective successors and
assigns.  Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the Company and the Director or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.




(b)

No Right to Continued Service.  Nothing in the Plan or this Agreement shall
interfere with or limit in any way the right of the Company to terminate the
Director's service at any time, or confer upon the Director any right to
continue as director.




(c)

Interpretation.  The Committee shall have full power and discretion to construe
and interpret the Plan (and any rules and regulations issued thereunder) and
this Award.  Any determination or interpretation by the Committee under or
pursuant to the Plan or this Award shall be final and biding and conclusive on
all persons affected hereby.




(d)

Tax Withholding.  The Company and its Affiliates shall have the right to deduct
from all amounts paid to the Director in cash (whether under the Plan or
otherwise) any amount of taxes required by law to be withheld in respect of
settlement of the Deferred Stock Units under the Plan as may be necessary in the
opinion of the Company to satisfy tax withholding required under the laws of any
country, state, province, city or other jurisdiction, including but not limited
to income taxes, capital gains taxes, transfer taxes, and social security
contributions that are required by law to be withheld.  The Committee may
require the recipient of the Shares to remit to the Company an amount in cash
sufficient to satisfy the amount of taxes required to be withheld as a condition
to the issuance of Shares.  The Committee may, in its discretion, require the
Director, or permit the Director to elect, subject to such conditions as the
Committee shall impose, to meet such obligations by having the Company withhold
or sell the least number of whole Shares having a Fair Market Value sufficient
to satisfy all or part of the amount required to be withheld.  Any issuance of
Shares otherwise required by this Agreement may be delayed until such
requirements are satisfied.





2




--------------------------------------------------------------------------------




(e)

Legend.  The Committee may affix to any certificate representing Shares issued
pursuant to this Agreement, any legend that the Committee determines to be
necessary or advisable.




(f)

Applicable Law.  This Agreement shall be governed by and construed in accordance
with the law of the State of Iowa regardless of the application of rules of
conflict of law that would apply the laws of any other jurisdiction.




(g)

Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation.  By accepting the Deferred Stock Units evidenced hereby, the
Director acknowledges that: (a) the Plan is discretionary in nature and may be
suspended or terminated by the Company at any time; (b) the Award does not
create any contractual or other right to receive future grants of Awards;
(c) Director’s rights hereunder are subject to all terms, conditions and
limitations set forth in this Agreement; (d) participation by Director in the
Plan is voluntary; (e) the value of the Deferred Stock Units is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; and (f) the future value of
the Shares is unknown and cannot be predicted with certainty.




(h)

Unsecured.  No assets or Shares shall be segregated or earmarked by the Company
in respect of Deferred Stock Units.  The grant of the Deferred Stock Units shall
not constitute a trust and shall be an unsecured contractual obligation of the
Company.




(i)

Employee Data Privacy.  By accepting the Deferred Stock Units evidenced hereby,
the Director: (a) authorizes the Company, or any agent of the Company
administering the Plan or providing Plan recordkeeping services, to disclose to
the Company or any Affiliates any information and data the Company requests in
order to facilitate the grant of the Award and the administration of the Plan;
(b) waives any data privacy rights the director may have with respect to such
information; and (c) authorizes the Company and its agents to store and transmit
such information in electronic form.




(j)

Change in Control.  In the event of a Change in Control, the Deferred Stock
Units shall be subject to the provisions of Section 14.1(b) of the Plan as if
they were Restricted Stock Units.




(k)

Right of Offset.  The Company shall have the right to offset against the
obligation to issue Shares under this Agreement any outstanding amounts the
Director then owes to the Company.




(l)

Amendment.  The Committee reserves the right at any time to amend the terms and
conditions set forth in this Agreement, and the Board may amend the Plan in any
respect; provided that no such amendment shall materially adversely affect the
Director's rights and obligations under this Agreement without the Director's
consent.  Any amendment of this Agreement shall be in writing.




(m)

Consent to Electronic Delivery.  By accepting the Deferred Stock Units evidenced
hereby, Director hereby consents to the delivery of information (including,
without limitation, information required to be delivered to the Director
pursuant to applicable securities laws) regarding the Company and the
Subsidiaries, the Plan, this Agreement and the Deferred Stock Units via Company
web site or other electronic delivery.




(n)

Headings and Captions.  The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.







GREEN PLAINS RENEWABLE ENERGY, INC.




By: ________________________________________




Title: ______________________________________







I have read the Plan and this Agreement and agree to these terms.




____________________________________

Director

Date signed by Director: ___ __, 20__





3


